Per Curiam:
The judgment and order appealed from should be reversed ’and a new trial ordered, with costs to the appellant to abide the event, on the ground that there is no evidence to establish the vicious tendency of the horse; and also for error in admitting evidence óf a statement of an unidentified person not shown to have had any knowledge on the subject. Present — Ingraham, P. J., McLaughlin, Clarke, Scott, and Dowling, JJ. Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.